Case: 1:20-cv-00157-MWM-KLL Doc #: 31 Filed: 09/21/20 Page: 1 of 2 PAGEID #: 165

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

MICHAEL L. JOHNSON, : Case No. 1:20-cv-157
Plaintiff, : Judge Matthew W. McFarland
: Magistrate Judge Karen L. Litkovitz
V.
BRYAN LAWLESS,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 23), DENYING
MOTION TO AMEND COMPLAINT (Doc. 22), AND DENYING MOTION TO
ALTER OR AMEND JUDGMENT (Doc. 26)

 

This matter is before the Court on the Report and Recommendation (Doc. 23) of
Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28 U.S.C.
§ 636(b), and Plaintiff Michael L. Johnson’s motion to alter or amend the judgment (Doc.
26).

I. Motion to Alter or Amend Judgment (Doc. 26)

Pursuant to Fed. R. Civ. P. 59(e), Mr. Johnson seeks to amend or alter the judgment
this Court issued in its Order (see Doc. 20) adopting prior reports and recommendations.
(Doc. 26.) His basis appears to be that this Court mistakenly found that his objections (see
Doc. 19) to those reports and recommendations (see Docs. 9, 15) were untimely filed. But
as this Court’s Order pointed out, the Court made a de novo of the case as required by 28
U.S.C. § 636(b) and Rule 72(b). (Doc. 20 at Page ID 128.) After that review, the Court

adopted the reports and recommendations over Mr. Johnson’s objections. (Id.)
Case: 1:20-cv-00157-MWM-KLL Doc #: 31 Filed: 09/21/20 Page: 2 of 2 PAGEID #: 166

Under Rule 59, a court may alter the judgment based on (1) a clear error of law; (2)
newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to
prevent manifest injustice. Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612,
615 (6th Cir. 2010). None of those factors applies here. As stated above, the Court
performed a de novo review — which included a review of his objections — before adopting
the reports and recommendations and overruling his objections.

Accordingly, Mr. Johnson’s motion to amend or alter the judgment (Doc. 26) is
DENIED.

II. Report and Recommendation (Doc. 23)

In her Report and Recommendation, Magistrate Judge Litkovitz recommends that
the Court deny Mr. Johnson’s second motion to amend his complaint (Doc. 22). Mr.
Johnson filed objections. (Doc. 28.)

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case—including his objections.
Upon such review, the Court finds that Johnson’s Objections (Doc. 28) are not well-taken
and are accordingly OVERRULED. The Court ADOPTS the Report and
Recommendation (Doc. 26). Accordingly, the motion to amend (Doc. 22) is DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Hanh nels did

JUDGE MATTHEW W. McFARLAND

 
